Title: From Thomas Jefferson to Beesly Edgar Joel, 14 February 1781
From: Jefferson, Thomas
To: Joel, Beesly Edgar



Sir
Richmond Febry. 14th. 1781.

I am sorry that any circumstances have arisen to occasion the laying aside the enterprise which you had undertaken, bold in itself and, if succesful, advantageous. As it was however, pretty certain that the enemy had received notice of it, there seemed little hope of it’s success for the present with however bold a hand it might have been conducted. Attempts of this kind have been generally deemed to depend for their issue on surprise. A little notice enables the enemy to withdraw from their pen or parry their approach. To prosecute them after such notice is to sacrafice the lives of the brave men who conduct [them,] better reserved for other occasions; of these circumstances Genl. Nelson to whom we refered the direction  altogether, was better able to judge than we were at this distance. Some time hence perhaps the enemy may be again taken napping and the vessel being reserved in her present condition will give an opportunity of effecting whatever may be undertaken. The risk to which you had meant to expose yourself has furnished full proof of your zeal for our cause and will doubtless excite those sentiments of gratitude in every breast which it merits. I beg leave to take this occasion of testifying mine and of assuring you that I am with much respect Sir Yr. &c &c &c,

T.J.

